DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on January 21, 2020.
Claims 1–10 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.

Claim 2, line 3, also references a “computation result.”  For the same reasoning as in claim 1, the limitation “computation result” lacks written description and, for the purposes of examination, has been interpreted as any data stored on the blockchain.
Claim 3, line 3, references “compute part of the data” but neither the claim nor the specification explain what this process would entail.  The specification refers to the act of “computing,” but it is does not explain the process any further.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by providing a specific computation or relationship used in computing the data.  For the purposes of examination, “compute part of the data” has been interpreted as processing the data to the nodes.

Claim 7, line 3, also references a “computation result.”  For the same reasoning as in claim 6, the limitation “computation result” lacks written description and, for the purposes of examination, has been interpreted as any data stored on the blockchain.
Claim 8, line 1, references “compute part of the data” but neither the claim nor the specification explain what this process would entail.  The specification refers to the act of “computing,” but it is does not explain the process any further.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by providing a specific computation or relationship used in computing the data.  For the purposes of examination, “compute part of the data” has been interpreted as processing the data to the nodes.
Claim Rejections - 35 USC § 102
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–3 and 6–8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu, U.S. Patent App. No. 2019/0305935 (“Qiu”).
For claim 1, Qiu teaches:
An asset sharing blockchain, comprising (¶ 68: cross-blockchain system):
a plurality of nodes serially connected using blockchain technology, each node comprising an access interface available for call by another asset sharing blockchain (¶ 70–71: blockchain nodes for accepting communication from other blockchain) and a repository storing data, a smart contract code and a computation result available for call by another asset sharing blockchain (¶ 58: connection to storage space with blockchain data; ¶ 39–40: contract operation with cross-blockchain interaction).

For claim 2, Qiu teaches all the limitations of claim 1 above and further teaches:
The asset sharing blockchain as claimed in claim 1, wherein the data, the smart contract code and the computation result are called by the same asset sharing blockchain, or the data, the smart contract code and the computation result are called by different asset sharing blockchains (¶ 69–70: communication from different blockchain).
For claim 3, Qiu teaches all the limitations of claim 1 above and further teaches:
The asset sharing blockchain as claimed in claim 1, wherein the asset sharing blockchain receives data from the outside and distributes the data to the plurality of nodes to respectively compute part of the data (¶ 71: data distributed to all nodes).
For claim 6, Qiu teaches:
An asset sharing blockchain, comprising (¶ 68: cross-blockchain system):
at least two blockchains (¶ 69: multiple blockchains), each of which comprises a plurality of nodes serially connected using blockchain technology, and each node comprises an access interface available for call by another asset sharing blockchain (¶ 70–71: blockchain nodes for accepting communication from other blockchain) and a repository storing data, a smart contract code and a computation result available for call by another asset sharing blockchain (¶ 58: connection to storage space with blockchain data; ¶ 39–40: contract operation with cross-blockchain interaction).

For claim 7, Qiu teaches all the limitations of claim 6 above and further teaches:
The asset sharing blockchain as claimed in claim 6, wherein the data, the smart contract code and the computation result are called by the same asset sharing blockchain, or the data, the smart contract code and the computation result are called by different asset sharing blockchains (¶ 69–70: communication from different blockchain).
For claim 8, Qiu teaches all the limitations of claim 6 above and further teaches:
The asset sharing blockchain as claimed in claim 6, wherein the asset sharing blockchain receives data from the outside and distributes the data to the plurality of nodes to respectively each compute a part of the data (¶ 71: data distributed to all nodes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, U.S. Patent App. No. 2019/0305935 (“Qiu”) in view of Rasskazova et al., Investment Simulation Model for Estimating the Future Value of Tokens, Oct. 2018 (“Rasskazova”).
For claim 4, Qiu teaches all the limitations of claim 1 above.  Qiu does not teach: wherein the asset sharing blockchain implements a currency value regulatory mechanism, comprising: validating the currency value and market scale on the asset sharing blockchain of a given round; validating the monetary supply issued by the asset sharing blockchain of the given round; estimating the monetary supply of a following round; checking the historical currency value and an actual monetary supply of a current round on the asset sharing blockchain of the given round; obtaining the monetary supply difference according to an estimated monetary supply of the previous round and the actual monetary supply of the given round; and determining the currency value of the following round according to the monetary supply difference of the given round.
	Rasskazova, however, teaches:
The asset sharing blockchain as claimed in claim 1, wherein the asset sharing blockchain implements a currency value regulatory mechanism, comprising: validating the currency value and market scale on the asset sharing blockchain of a given round (page 2, col. 2, ¶ 2–3: price and volume confirmed “The investment simulation model was built on the basis of the idea proposed by Chris Burniske [4] and modernized. The crucial element of the model was Fisher equation: MV = PQ (4) where for M we will accept the volume of the tokens issued by the project; V - speed of tokens circulation; P - price; Q - the volume of services provided by the project.”);
validating the monetary supply issued by the asset sharing blockchain of the given round (page 2, col. 1, ¶ 1: capitalization at first period confirmed “where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”);
estimating the monetary supply of a following round (page 2, col. 1, ¶ 1: capitalization at end of period “where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”; page 3, col. 1, ¶ 2–6: estimation of future value “B. An estimation of the growth of the project. In this part of the model, we will forecast the development of the project. The key moment is the growth of the project, how it extends over the market.  The initial parameters are: 1) Base year: the year when the project will enter the
market; 2) Approximate share of the company in the market; 3) The year when the project will capture the market share of 10%; 4) The year when the project will capture 90% of the market. The base year can be found in the project documents. 10% - is marked by start-ups as a phase of rapid growth. If share is 90%, it speaks of the company's superiority in the market. As for the company's share, it can be calculated by the formula: . . . where Shareij - the share of the i-th company in the market in the j-th industry; Capij - capitalization of the i-th company in the j-th industry; Capj - the sum of capitalizations of all companies of the j-th industry.  Capitalization will be calculated as follows: . . . where Ni is the number of tokens produced; Pi is the price of the token. Thus, using the data presented above, we found the annual percentage of market capture by the project. In the future, this indicator will be required for us to compute speed of tokens circulation and its value for the investor.”);
checking the historical currency value and an actual monetary supply of a current round on the asset sharing blockchain of the given round (page 2, col. 1, ¶ 1: actual capitalization and value “where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”; page 2, col. 2, ¶ 2–3: actual price “The investment simulation model was built on the basis of the idea proposed by Chris Burniske [4] and modernized. The crucial element of the model was Fisher equation: MV = PQ (4) where for M we will accept the volume of the tokens issued by the project; V - speed of tokens circulation; P - price; Q - the volume of services provided by the project.”);
obtaining the monetary supply difference according to an estimated monetary supply of the previous round and the actual monetary supply of the given round (page 1, col. 2, ¶ 5–page 2, col. 1, ¶ 1: different capitalizations compared “Token Market Index was computed using the following formula: . . . where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”); and
determining the currency value of the following round according to the monetary supply difference of the given round (page 1, col. 2, ¶ 5–page 2, col. 1, ¶ 1: ending index value calculated from capitalizations “Token Market Index was computed using the following formula: . . . where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cross-blockchain in Qiu by adding the valuation calculation from Rasskazova.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more accurately valuing tokens on the blockchain—through a new model—a benefit explicitly disclosed by Rasskazova (page 1, col. 2, ¶ 3: “None of the authors proposed a model or formula for calculating the future yield of the token. Therefore, the main goal of our research was the development of the tool for estimating the current and future value of a token and determining the way of the token price formation. Our simulation model is a completely new instrument for forecasting profitability on one of the most volatile world markets.”).
For claim 9, Qiu teaches all the limitations of claim 1 above.  Qiu does not teach: wherein the asset sharing blockchain implements a currency value regulatory mechanism, comprising: validating the currency value and market scale on the asset sharing blockchain of a given round; validating the monetary supply issued by the asset sharing blockchain of the given round; estimating the monetary supply of the following round; checking the historical currency value and an actual monetary supply of a given round on the asset sharing blockchain; obtaining a monetary supply difference according to an estimated monetary supply of the previous round and the actual monetary supply of the current round; and determining the currency value of the following round according to the monetary supply difference of the given round.
	Rasskazova, however, teaches:
The asset sharing blockchain as claimed in claim 6, wherein the asset sharing blockchain implements a currency value regulatory mechanism, comprising: validating the currency value and market scale on the asset sharing blockchain of a given round (page 2, col. 2, ¶ 2–3: price and volume confirmed “The investment simulation model was built on the basis of the idea proposed by Chris Burniske [4] and modernized. The crucial element of the model was Fisher equation: MV = PQ (4) where for M we will accept the volume of the tokens issued by the project; V - speed of tokens circulation; P - price; Q - the volume of services provided by the project.”);
validating the monetary supply issued by the asset sharing blockchain of the given round (page 2, col. 1, ¶ 1: capitalization at first period confirmed “where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”);
estimating the monetary supply of the following round (page 2, col. 1, ¶ 1: capitalization at end of period “where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”; page 3, col. 1, ¶ 2–6: estimation of future value “B. An estimation of the growth of the project. In this part of the model, we will forecast the development of the project. The key moment is the growth of the project, how it extends over the market.  The initial parameters are: 1) Base year: the year when the project will enter the
market; 2) Approximate share of the company in the market; 3) The year when the project will capture the market share of 10%; 4) The year when the project will capture 90% of the market. The base year can be found in the project documents. 10% - is marked by start-ups as a phase of rapid growth. If share is 90%, it speaks of the company's superiority in the market. As for the company's share, it can be calculated by the formula: . . . where Shareij - the share of the i-th company in the market in the j-th industry; Capij - capitalization of the i-th company in the j-th industry; Capj - the sum of capitalizations of all companies of the j-th industry.  Capitalization will be calculated as follows: . . . where Ni is the number of tokens produced; Pi is the price of the token. Thus, using the data presented above, we found the annual percentage of market capture by the project. In the future, this indicator will be required for us to compute speed of tokens circulation and its value for the investor.”);
checking the historical currency value and an actual monetary supply of a given round on the asset sharing blockchain (page 2, col. 1, ¶ 1: actual capitalization and value “where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”; page 2, col. 2, ¶ 2–3: actual price “The investment simulation model was built on the basis of the idea proposed by Chris Burniske [4] and modernized. The crucial element of the model was Fisher equation: MV = PQ (4) where for M we will accept the volume of the tokens issued by the project; V - speed of tokens circulation; P - price; Q - the volume of services provided by the project.”);
obtaining a monetary supply difference according to an estimated monetary supply of the previous round and the actual monetary supply of the current round (page 1, col. 2, ¶ 5–page 2, col. 1, ¶ 1: different capitalizations compared “Token Market Index was computed using the following formula: . . . where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”); and
determining the currency value of the following round according to the monetary supply difference of the given round (page 1, col. 2, ¶ 5–page 2, col. 1, ¶ 1: ending index value calculated from capitalizations “Token Market Index was computed using the following formula: . . . where TMIn - the index value at the end of period n; CAPn - capitalization of all tokens at the end of period n; CAP1 - capitalization of all tokens on the date of the first calculation of the Index; TMI1 - the value of the Index on the date of the first calculation performed”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cross-blockchain in Qiu by adding the valuation calculation from Rasskazova.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more accurately valuing tokens on the blockchain—through a new model—a benefit explicitly disclosed by Rasskazova (page 1, col. 2, ¶ 3: “None of the authors proposed a model or formula for calculating the future yield of the token. Therefore, the main goal of our research was the development of the tool for estimating the current and future value of a token and determining the way of the token price formation. Our simulation model is a completely new instrument for forecasting profitability on one of the most volatile world markets.”).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, U.S. Patent App. No. 2019/0305935 (“Qiu”) in view of Holloway, U.S. Patent App. No. 2017/0331896 (“Holloway”).
For claim 5, Qiu teaches all the limitations of claim 1 above.  Qiu does not teach: wherein each token on the asset sharing blockchain has an exclusive code.
Holloway, however, teaches:
The asset sharing blockchain as claimed in claim 1, wherein each token on the asset sharing blockchain has an exclusive code (¶ 141: unique codes and private keys linked to tokens).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cross-blockchain in Qiu by adding the unique token from Holloway.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting the tokens’ value—a benefit explicitly disclosed by Holloway (¶ 141: invention provides advantage of preventing companies from producing more tokens than authorized, and preventing other organizations from producing authentic tokens).
For claim 10, Qiu teaches all the limitations of claim 6 above.  Qiu does not teach: wherein each token on the asset sharing blockchain has an exclusive code.



The asset sharing blockchain as claimed in claim 6, wherein each token on the asset sharing blockchain has an exclusive code (¶ 141: unique codes and private keys linked to tokens).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cross-blockchain in Qiu by adding the unique token from Holloway.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting the tokens’ value—a benefit explicitly disclosed by Holloway (¶ 141: invention provides advantage of preventing companies from producing more tokens than authorized, and preventing other organizations from producing authentic tokens).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Wilkins et al., U.S. Patent App. No. 2017/0109744, discloses a distributed ledger asset trading system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696        

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696